COMMERCIAL LEASE AGREEMENT

 

 

THIS COMMERCIAL LEASE AGREEMENT (hereinafter called the “Lease”)  is dated as of
September 1, 2015 by and between ORWIG PROPERTY MANAGEMENT CENTER SQUARE
LLC, which has as its address 220 E. Lawn Road, Suite 12, Nazareth, PA 18064, or
its assignee or nominee  (the “Lessor”)

 

AND

 

EMBASSY BANK FOR THE LEHIGH VALLEY, a Pennsylvania financial institution, which
has as its address 100 Gateway Drive, Suite 100, Bethlehem, Pennsylvania 18017
(the “Lessee”).

 

1.IMPROVED LEASED PREMISES.  In consideration of the rents, covenants and
agreements set forth herein, and subject to the terms and conditions of this
Lease, Lessor hereby leases to Lessee those certain premises located at 10 N.
Main Street, Nazareth PA  (the “Improved Leased Premises”).  A description of
said Improved Lease Premises is attached hereto as Exhibit “A”.

 

(a)  Lessee’s obligations under this Lease are conditioned upon the approval of
this Lease and the location of such bank branch by the Pennsylvania Department
of Banking and the FDIC for which Lessee shall diligently and in good faith
apply immediately following the execution of this Lease by the parties hereto.
In the event such approvals are not obtained within 120 days of the date of this
Lease, this Lease shall be null and void and all payments, if any, made by
Lessee to Lessor shall be refunded to Lessee without offset.

 

2.TERM. 

 

(a)  The term of this Lease for the Improved Leased Premises shall be ten (10)
years (the “Term”), commencing on September 1, 2015, (the “Commencement Date”).

 

(b)     Lessee shall have the option to extend the Term of this Lease for four
successive five year terms (except the last such renewal term shall be 59
months, not a full five years) (each, a “Renewal Term”), on the same terms and
conditions set forth herein.  Lessee may exercise its right to renew the Lease
Term by providing Lessor with written notice of its option to renew the Lease
not less than nine (9) months prior to the expiration of the then current Term
or Renewal Term.    

 

(c)   Notwithstanding anything to the contrary contained herein, the term of
this lease shall be such term that enables Lessee to report and account for this
lease as an operating lease, as that term is generally defined for accounting
purposes.  In the event the term set forth above does not permit such
classification, or requires Lessee to report and account for this lease as a
capital lease, the parties shall negotiate in good faith as to a revised
term.  If the parties are unable to agree on the same, this lease shall be null
and void and all payments, if any, made by Lessee to Lessor shall be refunded to
Lessee without offset.

--------------------------------------------------------------------------------

 

 

 

3.USE.  Lessee shall use the Improved Leased Premises as an Embassy Bank or any
successor bank or, with Lessor’s prior written consent, for any other lawful
purpose permitted under zoning and other applicable laws, ordinances, and
regulations.

 

4.RENT. 

 

(a)  During the first five years of the Term, Lessee shall pay to Lessor as
minimum annual rent the sum of Sixty Thousand Dollars ($60,000.00), payable in
equal monthly installments of Five Thousand Dollars ($5,000.00) each.  Such
minimum annual rent shall be payable in advance, in equal monthly installments
on the first day of each calendar month during the term hereof, without demand,
offset or deduction, and shall be payable in lawful money of the United States
of America.  The minimum annual rent during the balance of the initial Term and
during each Renewal Term shall increase each year based on increases (if any) in
the CPI Index, as more fully described below:

 

(i) Following the initial five years of the initial Term of the lease (i.e. the
initial 5 years), Lessor shall have the right to increase the minimum rent, on
an annual basis, based on increases in the Consumer Price Index (“CPI”).  For
purposes of clarification, the first such increase (if any) may occur on
September 1, 2020.  The rental increases shall be calculated by multiplying the
minimum rental rate paid in the preceding year by a fraction, the numerator of
which shall be the CPI for the most recently published month immediately
preceding the applicable adjustment date, and the denominator of which shall be
the CPI for the same month of the immediately preceding lease year.  The annual
rent so computed shall be paid during the next twelve months, or for such other
term as Lessor elects but in no event less than twelve months.  For purposes
herein, the term “CPI” means the Consumer Price Index figures published by the
U.S. Department of Labor, designated as All Urban Consumers, All Items, U.S.
City Average, (1982-1984=100), or such other consumer price index reasonably
elected by Lessor, which, in Lessor’s sole discretion, most nearly results in an
appropriate index for rent escalation.

 

(ii) Notwithstanding the above CPI calculation, in no event shall an annual
increase in minimum rent exceed three percent (3%).

 

(b)  This Lease is intended to be a “triple net” lease.  Accordingly, Lessee
agrees to pay as additional rent, all charges for utilities and services which
are separately metered or separately assessed against the Improved Leased
Premises.  As to items which are not separately metered, charged, or assessed
(i.e. real estate taxes, property insurance, certain landscape maintenance and
snow plowing, etc.), Lessee shall pay its Proportionate Share of Lessor’s cost
related to such items.  For purposes of this provision, Lessee’s “Proportionate
Share” shall be Eighty Percent (80%).    It is the parties’ intent that Lessee
shall pay all such charges directly to the extent invoices or bills are
registered in Lessee’s name.  In the event Lessor shall receive any such
charges, Lessor shall bill Lessee for any such charges and Lessee shall promptly
pay Lessor for such charges upon invoice.  In the event of nonpayment of
additional rent, Lessor shall have, in addition to all other rights and
remedies, all the rights and remedies provided for herein or by law in the case
of nonpayment of the minimum rent.    





2

 

--------------------------------------------------------------------------------

 

 

(c)  For all purposes under this Lease, rent shall mean both minimum and
additional rent.  Rent shall be delivered to Lessor at Lessor’s address as set
forth above, or at such other place or to such other person as Lessor may
designate in writing from time to time. 

 

(d)  Any and all rent payments payable under this Lease Agreement shall be paid
to Lessor at an account or accounts maintained at Embassy Bank for the Lehigh
Valley.

 

5.ALTERATIONS AND IMPROVEMENTS.

 

(a)  Lessee shall not make or cause to be made any alterations, additions or
improvements to the Improved Leased Premises without the prior written consent
of Lessor (Lessor acknowledges it has reviewed and approved Lessee’s plans and
specifications in connection with its contemplated improvements).  All
alterations, additions or improvements approved by Lessor shall be made solely
at Lessee’s expense by a contractor(s) approved by Lessor, shall be made in a
good and workmanlike manner and shall be performed in compliance with all laws,
ordinances and requirements of any and all Federal, State, Municipal and/or
other authorities, the Board of Fire Underwriters and any mortgages to which the
Improved Leased Premises is subject.  Any alteration, addition or improvement
made by Lessee under this Section  5, and any fixtures installed as a part
thereof, shall, at Lessor’s option, become the property of Lessor upon the
expiration or other termination of this Lease.  Lessor shall have the right,
however, to require Lessee to remove such fixtures at Lessee’s cost upon such
termination of this Lease, and Lessee shall promptly remove the same and repair
any damage to the Improved Leased Premises caused by such removal.  
 Notwithstanding the preceding, Lessee shall not be obligated to remove any
vault(s) installed in the Improved Leased Premises.

 

(b)    In the event of a lien or claim of any kind, arising out of the exercise
of the rights set forth hereunder by Lessee, its agents, employees, contractors,
subcontractors, and materialmen, being filed against the interest of Lessor, any
mortgagee and/or against the Improved Leased Premises, Lessee covenants and
agrees that at its expense it will within thirty (30) days after written notice
from Lessor, cause the Improved Leased Premises and any such interest therein to
be released from the legal effect of such lien or claim, either by payment or by
posting of bond or by the payment into court of the amount necessary to relieve
and release the Improved Leased Premises or the interest from such claim or in
any manner satisfactory to Lessor and any mortgagee.  If Lessee desires to
contest the validity of any lien or claim, Lessee may do so upon Lessor's prior
written consent, provided Lessee sustains the cost of such contest, and Lessee
remains liable to pay or discharge any lien or claim deemed to be due or
payable.  Lessee hereby indemnifies and holds Lessor harmless against any and
all liability, loss or damage sustained by Lessor by reason of such contest,
unless such contest arises from any negligent or intentional act or omission of
Lessor.

 

6.UTILITIES.  Lessee shall pay, when the same shall become due, all charges for
utilities consumed by it on the Improved Leased Premises including without
limitation electricity, heat and telephone, and any other utilities, as well as
water and sewer charges, provided such utilities shall be separately metered as
to the Improved Leased Premises.  In the event any such utilities shall not be
separately metered, but rather shared with another tenant or



3

 

--------------------------------------------------------------------------------

 

with Lessor, the parties hereto shall provide for a mechanism of equitably
allocating the cost of such utility(s) (i.e. the Proportionate Share allocation
referenced above).   Lessor shall not be required to furnish to Lessee any
utility, janitorial or other service of any kind whatsoever during the Term of
this Lease.

 

7.MAINTENANCE AND REPAIRS.  Lessor has made no representations concerning the
condition of the Improved Leased Premises.  Lessee shall maintain and be
responsible for maintaining and repairing all portions of the Improved Leased
Premises.  Lessee, at its sole cost and expense, shall take good care of the
Improved Leased Premises and will maintain the same in good order and condition,
ordinary wear and tear excepted, and make all necessary repairs thereto,
interior as well as exterior, including and without limiting the generality of
the foregoing, roof and structural members, including walls, unless such repairs
or maintenance shall be caused by the negligence or willful misconduct of
Lessor, either in connection with the construction thereof or by any act or
omission subsequent to such construction.  Lessee shall be responsible for the
routine regular cleaning of the Improved Leased Premises, and shall keep all
portions of the Improved Leased Premises in a clean and orderly condition, free
of unlawful obstruction, and shall not permit or cause any damage, waste or
injury to the building or other improvements on the Improved Leased Premises.

 

8.REFUSE REMOVAL.  Lessee shall provide for its own garbage, rubbish and refuse
disposal and agrees to keep the Improved Leased Premises free and clear of
debris.  Lessee agrees to keep all rubbish, garbage and refuse in covered
containers within the Improved Leased Premises (or at such other location
identified by Lessor) and to have the same removed regularly.

 

9.COMPLIANCE.  With regard to its use of the Improved Leased Premises, Lessee
shall, at its own expense, comply with all laws, rules, orders, regulations, and
requirements of all Federal, State, and municipal governments, courts,
departments, commissions, boards, and officers having jurisdiction over the
Improved Leased Premises, the lawful orders, rules, and regulations of the Board
of Fire Underwriters having jurisdiction over the Improved Leased Premises, any
mortgages to which the Improved Leased Premises is subject, and any rules and
regulations of Lessor.  Lessee shall have the right to contest by appropriate
legal proceedings, diligently pursued, without cost or expense to Lessor, the
validity of any governmental law, rule, order, regulation or
requirement.  Lessee hereby indemnifies and holds Lessor harmless against any
and all liability, loss, or damage sustained by Lessor by reason of such
contest.  Notwithstanding any of the foregoing, Lessee shall promptly comply
with any such law, rule, order, regulation or requirement if at any time the
Improved Leased Premises or any part thereof shall then be immediately subject
to forfeiture or Lessee shall be subject to criminal liability for
non-compliance therewith.

 

10.TAXES.  Lessee shall pay as and when the same shall become due, its
Proportionate Share of real property taxes, assessments and other governmental
charges assessed against the Improved Leased Premises during the Term of this
Lease.  Lessee shall have the right to contest by appropriate legal proceedings,
diligently pursued, without cost or expense to Lessor, the validity of any such
tax, assessment or other governmental charge.  Lessee hereby indemnifies Lessor
against any and all liability, loss or damage sustained by Lessor by reason of



4

 

--------------------------------------------------------------------------------

 

such contest.  Notwithstanding any of the foregoing, Lessee shall promptly pay
any such tax, assessment or other government charge if at any time the Improved
Leased Premises or any part thereof shall then be immediately subject to
forfeiture or Lessee shall be subject to any criminal liability for nonpayment
thereof.  Lessor agrees to promptly forward to Lessee all applicable tax bills
when received from any taxing authority to enable Lessee to pay the same at
“discount”.

 

11.SURRENDER OF IMPROVED LEASED PREMISES.  Lessee covenants that upon the
termination or expiration of this Lease or any renewal thereof, Lessee shall
surrender the Improved Leased Premises in good order and condition and shall
surrender all keys to the Improved Leased Premises to Lessor at the place then
fixed for the payment of rent.  This covenant shall survive termination of this
Lease.

 

12.RIGHT OF ENTRY.  Upon prior notice and in the presence of an authorized
representative of Lessee (whom Lessee agrees to provide upon such notice
received from Lessor), Lessor and/or its agents shall have the right to enter
upon and inspect the Improved Leased Premises at all reasonable times and to
exhibit the Improved Leased Premises to prospective purchasers and prospective
tenants (but in this case, only during the last six (6) months of the term of
this Lease).  Lessor shall be permitted to affix a “To Let” or “For Sale” sign
on the Improved Leased Premises during the last ninety (90) days of the term of
this Lease in such place as shall not interfere with the business then being
conducted at the Improved Leased Premises.  Lessor acknowledges that Lessee
shall operate the Improved Leased Premises as a bank, and therefore any
inspection or entry upon the Improved Leased Premises shall only occur if all
appropriate security measures shall be complied with.

 

13.SIGNS.  Lessee shall have the right to install and maintain on the Improved
Leased Premises such signs and advertising matter as Lessee may reasonably
desire, subject to the prior consent of Lessor.  Lessee shall comply with any
laws or ordinances with respect to such signs or advertising, and shall obtain
any necessary permits.  Lessee agrees to maintain such signs or advertising in
good condition, and to repair any damage which may be caused by erection,
maintenance, repair or removal of such signs or advertising.

 

14.LIABILITY AND OTHER INSURANCE.  Lessee shall, during the entire term hereof,
keep in full force and effect policies of commercial general liability and
property damage insurance,  with respect to the Improved Leased Premises and the
business operated by Lessee in and upon the Improved Leased Premises, in which
the limits of bodily injury liability and property damage liability shall be
mutually agreed upon, provided Lessee’s property coverage shall be not less than
100% replacement value of its leasehold improvements, furniture, fixtures,
equipment, merchandise and Tenant personal property located within the Improved
Leased Premises.  The policy (or policies) shall name Lessor as additional
insured, and shall contain a clause that the insurer will not cancel or modify
the insurance without first giving the named parties thirty (30) days prior
written notice.  Copies of the policy or certificates of accord or insurance
shall be delivered to Lessor upon the Commencement Date.  If Lessee shall not
comply with its covenants made in this section, Lessor may, at its option, cause
insurance as aforesaid to be issued and in such event, Lessee agrees to pay the
premium for such insurance promptly upon Lessor’s demand as additional rent.
 Lessor shall maintain special form property insurance covering the Improved
Leased Premises for 100% of its replacement value (provided



5

 

--------------------------------------------------------------------------------

 

the parties agree Lessee shall be responsible for its Proportionate Share of the
insurance premium related thereto). 

 

15.WAIVER OF SUBROGATION.  Lessor and Lessee release each other from all claims
or liabilities for damage to the Improved Leased Premises or damage to personal
property within such Premises, that are covered by the releasing party’s
property insurance or that would have been covered by the required insurance if
the party fails to maintain the property coverages required by this Lease.  The
party incurring the loss will be responsible for any deductible or self-insured
retention under its property insurance.  Lessor and Lessee will notify the
issuing property insurance companies of the release set forth in this paragraph
and will have the property insurance policies endorsed, if necessary, to prevent
invalidation of coverage.  This release will not apply if it invalidates the
property insurance coverage of the releasing party. 

 

16.INDEMNITY.  Lessee hereby agrees to indemnify, hold harmless and defend, at
its own expense, Lessor from and against any and all claims, actions, damages,
liability, judgments and expenses, including without limitation reasonable
attorneys’ fees, which may be imposed upon or incurred by or asserted against
Lessor or Lessor's interest in the Improved Leased Premises, by reason of any
loss of life, personal injury or claim of injury, or damage to property or claim
of damage to property in or about the Improved Leased Premises, howsoever
caused, arising out of or relating to the occupancy or use by Lessee, its
employees, agents or invitees, of the Improved Leased Premises, unless such
claims, damages, liability, judgments and expenses are caused by the negligence
or willful misconduct of Lessor.  In addition, Lessee shall indemnify, defend
and hold Lessor harmless from and against any and all expenses incurred by
Lessor arising out of or relating to Lessee’s failure to pay or perform its
obligations under this Lease.

 

17.CASUALTY.  In the event that the Improved Leased Premises, or any portion
thereof, are damaged or destroyed by any cause whatsoever, Lessee shall commence
such restoration as soon as possible after such occurrence, but in no event
later than ninety (90) days thereafter, and shall diligently pursue such repair
or restoration to completion, with a contractor approved by Lessor.  Rent shall
be equitably abated based on the area of the Improved Leased Premises rendered
untenantable, if any, during the period of such untenantability.  The net
insurance proceeds, if any, collected by Lessor in connection with any such
casualty, will be available to be used by Lessee for restoration of the Improved
Leased Premises, subject to Lessor’s reasonable review and confirmation that
Lessee is diligently pursuing the restoration provided for in this provision. 
Notwithstanding the foregoing, if destruction of more than forty percent (40%)
of the Improvements on the Improved Leased Premises occurs at any point in the
last three (3) years of the then-current Term of the Lease or if any destruction
of more than ten percent (10%) of the improvements on the Improved Leased
Premises occurs in the last year of the then current Term of the Lease, then
Lessee shall have the right to terminate the Lease.

 

18.EMINENT DOMAIN.

 

If the entire Improved Leased Premises shall be taken by reason of condemnation
or under eminent domain proceedings, Lessee may terminate this Lease as of the
date when possession of the Improved Leased Premises is so taken by the
condemning entity.  If a portion



6

 

--------------------------------------------------------------------------------

 

of the Improved Leased Premises, including without limitation the building, site
improvements, parking or access, shall be taken under eminent domain or by
reason of condemnation to such an extent that the taking materially adversely
affects Lessee’s use of the Improved Leased Premises, Lessee shall have the
option to terminate this Lease by written notice to Lessor within forty-five
(45) days of such taking.  If this Lease is not so terminated, Lessee may at its
sole cost and expense, and with a contractor acceptable to Lessor, restore the
remaining portions of the Improved Leased Premises as Lessee deems necessary or
appropriate (subject to applicable law). In such event, rent shall be equitably
adjusted commensurate with the partial taking.  For purposes of this Section 18,
(i) a partial taking shall be deemed to include loss or impairment of access to
and from the Improved Leased Premises and (ii) grants or conveyances made in
lieu or in anticipation of or under threat of a taking or condemnation shall be
deemed a taking.  Both parties shall pursue their own damage awards with respect
to any such taking, provided however that Lessee shall be entitled to, and
nothing herein shall prevent Lessee from seeking, an award for taking of or
damage to Lessee’s trade fixtures and any award for Lessee’s moving expenses, so
long as said awards do not diminish the award to which Lessor is entitled.

 

19.DEFAULT.  The occurrence of any one or more of the following events shall
constitute an “Event of Default” hereunder:

 

(a)Lessee shall fail to pay in full when due, any installment of rent or any
other sum payable by Lessee hereunder, and such failure shall continue for a
period of ten (10) days;

 

(b)Lessee shall fail to perform or observe (or cause or permit any such failure)
any other covenant, term, condition, agreement or obligation to be performed or
observed by Lessee under this Lease, and such failure shall continue for twenty
 (20) days after written notice thereof from Lessor to Lessee; provided however
that a failure as described in this Section 19(b) shall not constitute a default
if it is curable but cannot with reasonable diligence be cured by Lessee within
a period of twenty (20) days, so long as Lessee promptly commences cure and
proceeds to cure the failure with reasonable diligence and in good faith.

 

(c)The insolvency of Lessee, as evidenced by (i) the adjudication of Lessee as a
bankrupt or insolvent; (ii) the filing of a petition seeking reorganization of
Lessee or an arrangement with creditors, or any other petition seeking
protection of any bankruptcy or insolvency law; (iii) the filing of a petition
seeking the appointment of a receiver, trustee or liquidator of Lessee or of all
or any part of Lessee's assets or property; (iv) an assignment by Lessee for the
benefit of creditors; or (v) the levy against any portion of Lessee's assets or
property by any sheriff or other officer.

 

(d) Notwithstanding any other provisions contained in this Lease Agreement, in
the event (a) Lessee or its successors or assignees shall become subject to a
bankruptcy case pursuant to Title 11 of the U.S. Code or similar proceeding
during the term of this Lease or (b) the depository institution then operating
the Improved Leased Premises is closed, or it taken over by any depository
institution supervisory authority (hereinafter referred to as the “Authority”)
during the term of this Lease, Lessor may, in either such event, terminate this
Lease only with the concurrence of any Receiver or Liquidator appointed by such
Authority or pursuant to the



7

 

--------------------------------------------------------------------------------

 

appropriate order of the Court with jurisdiction over such case or proceeding,
or upon the expiration of the stated term of this Lease as provided herein,
provided that in the event this Lease is terminated by the Receiver or
Liquidator, the maximum claim of Lessor for rent, damages or indemnity resulting
from the termination, rejection, or abandonment of the unexpired Lease shall by
law in no event exceed all accrued and unpaid rent and additional rent to the
date of termination.

 

20.REMEDIES.  Upon the occurrence of any Event of Default, Lessor shall have the
following rights and remedies in addition to all other rights and remedies
otherwise available at law or in equity:

 

(a)If Lessee shall at any time fail to pay any sum, charge, or imposition or
perform any other act on its part to be performed, then Lessor, after ten (10)
days written notice to Lessee and without waiving or releasing Lessee from any
obligation hereunder, may pay such charge or sum of money or make any other
payment or perform any other act on the Lessee’s part to be made or performed,
and may enter upon the Improved Leased Premises for any such purpose, and take
all such action thereon as may be necessary therefor.  All sums so paid by
Lessor and all costs and expenses incurred by Lessor in connection with the
performance of any such act, together with interest thereon at the rate of ten
percent (10%) per annum from the respective dates of Lessor’s making of each
such payment or incurring of each such cost and expense, shall constitute
additional rent payable by Lessee under this Lease and Lessor shall have the
same remedies for the collection thereof as in the case of a failure to pay
rent. 

 

(b)At the option of Lessor and upon written notice to Lessee, this Lease,
without waiver of any other rights of Lessor herein, may be terminated and
declared void, without any right on the part of Lessee to save forfeiture by
payment of any sum due or by performance of any term, covenant, or condition
broken and Lessor may re-enter and possess the Improved Leased Premises without
demand or notice, with or without process of law, using such reasonable force as
may be necessary, without being deemed guilty of trespass, eviction, forcible
entry, conversion or becoming liable for any loss or damage which may be
occasioned thereby.  In such event, Lessor shall be entitled to recover from
Lessee all damages incurred by Lessor by reason of Lessee’s default including,
but not limited to, the cost of recovering possession of the Improved Leased
Premises, expenses of reletting, including necessary renovation and alteration
of the Improved Leased Premises, and reasonable attorneys’ fees;

 

(c)Lessor may retake possession of the Improved Leased Premises without
terminating the Lease, in which case this Lease shall continue in effect whether
or not Lessee shall have abandoned the Improved Leased Premises.  In such event,
Lessor shall be entitled to enforce all of Lessor’s rights and remedies under
this Lease, including the right to recover the rent and any other charges and
adjustments as may become due hereunder;

 

(d)At Lessor’s option, the entire rent and other charges which would have become
due during the balance of the lease term or renewal thereof shall be accelerated
and shall at once become due and payable as if by the terms of this Lease it
were all payable in advance, without presentment, demand, notice of nonpayment,
protest, notice of protest, or other notice, all of which are hereby expressly
waived by Lessee;





8

 

--------------------------------------------------------------------------------

 

 

(e)Lessee shall pay Lessor a ten percent (10%) late charge for any rent payment
not paid when due.    

 

(f) Upon the occurrence of an Event of Default and the exercise by Lessor of any
of the remedies set forth above in subsections (b), (c), or (d), Lessor shall
use its best efforts to relet the Improved Lease Premises, and shall
appropriately credit Lessee for any rents received, after Lessor recovers its
reasonable costs incurred by reason of Lessee’s breach and Lessor’s exercise of
its rights hereunder.

 

21.CUMULATIVE REMEDIES.  Lessor shall have and may exercise all remedies
available to Lessor hereunder and at law and in equity and all such remedies
shall be cumulative, concurrent, and nonexclusive, to the extent permitted by
law.  The waiver of or failure to exercise any one or more rights or remedies
shall be wholly without prejudice to the exercise and enforcement of any other
right or remedy, whether herein expressly provided for or given by law or in
equity.

 

22.SUBORDINATION AND ATTORNMENT.  

 

(a)Lessee agrees that this Lease shall be subordinate to any mortgages that may
hereafter be placed upon the Lessor’s interest in the Improved Lease Premises
and to any and all advances to be made thereunder, and all renewals,
replacements, and extensions thereof, without the necessity of any further
instrument or act on the part of Lessee.  Such subordination is contingent upon
Lessor executing, and causing Lessor’s mortgagees to execute, a customary
subordination and non-disturbance agreement (“SNDA”) providing that Lessee’s
rights under this Lease shall not be disturbed provided Lessee is in compliance
with the terms of this Lease.  Lessor shall also cause any future mortgagee of
Lessor to execute a similar SNDA.   

 

(b)Subject to the preceding paragraph, Lessee shall, in the event any
proceedings are brought for the foreclosure of any mortgage made by Lessor
covering the Improved Leased Premises, attorn to the purchaser upon any such
foreclosure and sale and recognize such purchaser as the Lessor under this
Lease.

 

23.    ESTOPPEL CERTIFICATE.  Both parties agree, within fifteen (15) days after
the other party’s written request, to execute, acknowledge and deliver to the
requesting party a written instrument in recordable form certifying (i) whether
this Lease is in full force and effect and whether there have been any
modifications, supplements, side agreements or amendments and, if so, stating
such modifications, supplements, side agreements and amendments; (ii) the date
to which rent has been paid; (iii) the amount of any prepaid rent and any credit
due Lessee if any; (iv) the Commencement Date and whether any option to renew
the Term has been exercised and, if so, the day that Renewal Term expires; (v)
whether either party is in default in the performance of any covenant, agreement
or condition contained in this Lease and, if so, specifying each such default;
and (vi) such other matters as Lessor or Lessor’s mortgagee, or Lessee or
Lessee’s leasehold mortgagee (if any) may reasonably require.  Any such
instrument delivered pursuant to this section may be relied upon by Lessor and
Lessee, and any mortgagee  



9

 

--------------------------------------------------------------------------------

 

or permitted assignee of any of them, and any prospective purchaser of the
Improved Leased Premises.

 

24.MEMORANDUM OF LEASE AND RECORDING.  This Lease is expressly contingent upon
Lessor and Lessee executing a Memorandum of Lease hereof, in form reasonably
satisfactory to each of them, and Lessee may record such Memorandum of Lease in
the office of the Recorder of Deeds of and for Northampton County, Pennsylvania.

 

25. ASSIGNMENT AND SUBLETTING.  Neither Lessee nor its successors or permitted
assigns shall assign this Lease or any interest therein, sublet the whole or any
portion of the Improved Leased Premises or subject its interest in this Lease to
any leasehold mortgage without the prior written consent of Lessor.  No
assignment or sublease shall release Lessee from its obligations to perform the
terms, covenants, and conditions of this Lease.

 

26.BINDING OBLIGATION.  Each and every provision of this Lease shall bind and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

27.PROHIBITED ACTS.  Lessee shall not use or operate any equipment or machinery
or in any way use the Improved Leased Premises in a way which is harmful to the
Improved Leased Premises.  Lessee shall not cause or permit any hazardous
substances to be utilized at, on or in the Improved Leased Premises except with
the prior written consent of Lessor and in strict compliance with all applicable
environmental laws, ordinances, rules and regulations.  Lessee shall not do or
allow to be done any acts, omissions, or activity which would cause the fire,
hazard, or any other insurance now in force or hereinafter to be placed on the
Improved Leased Premises or building, or any part thereof, to become void,
suspended, or rated as a more hazardous risk than at the date of the execution
of this Lease.  Furthermore, Lessee shall not be permitted to act or conduct
business in any way that is against any applicable law.

 

28.LESSOR’S FURTHER AGREEMENTS.

 

(a)  Right of First Refusal.  In the event Lessor and a third party enter into a
written agreement or letter of intent for the sale of the premises, Lessee shall
have a right of first refusal whereby Lessee may purchase the premises from
Lessor on the same terms and conditions as the third party has offered.  Lessee
shall exercise said right of first refusal, within thirty (30) days of receiving
written notice of the intended third party sale.  In the event Lessee fails to
exercise such right, Lessor shall be free to sell the premises on the terms
disclosed to Lessee.  Any such sale shall be under and subject to the terms of
this lease.  Transfers of membership interests in the Lessor to immediate family
members, or trusts or similar vehicles for estate planning purposes, shall not
be deemed a violation of this provision.

 

(b)During the Term and any Renewal Term and subject to the conditions
hereinafter set forth in (i) and (ii) below, Lessor agrees that it will not sell
or lease any real property or interest therein located within five (5) mile(s)
of the Improved Leased Premises to another bank which competes with Lessee in
the Lehigh Valley, provided however that (i)



10

 

--------------------------------------------------------------------------------

 

Lessee is still existing as the same legal entity as on the date of this Lease
and has not been sold, merged or acquired, and (ii) Lessee is not in default of
any of its obligations under this Lease.

 

29.CONSTRUCTION AND INTERPRETATION.  This Lease shall be considered as having
been made, executed, and delivered in the Commonwealth of Pennsylvania, and all
questions regarding its validity, interpretation, or construction shall be
construed in accordance with the laws of this Commonwealth.  Words contained
herein that are gender specific, singular, or plural, shall, if the context
permits, be construed to include all genders, and both singular and plural
forms.

 

30.WAIVER.  No waiver by Lessor of any breach by Lessee of any of its
obligations, agreements, or covenants hereunder and no failure of Lessor to
exercise available remedies allowed upon the occurrence of an Event of Default,
shall be a waiver of any subsequent breach of obligations, agreements, or
covenants and nor shall it be a waiver by Lessor of its rights or remedies with
respect to such or any subsequent Event of Default.

 

31.ENTIRE AGREEMENT.  This Lease and any exhibits attached hereto and forming a
part hereof set forth all of the covenants, promises, agreements, conditions,
and understanding between Lessor and Lessee concerning the Improved Leased
Premises, and there are no covenants, promises, agreements, conditions, or
understandings, either oral or written, between the parties other than as are
herein set forth.  No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon either Lessor or Lessee unless the same is
reduced to writing and executed by Lessor and Lessee.

 

32.NOTICES.  All notices, elections, requests, demands or other communications
with respect to this Lease shall be in writing and shall be deemed to have been
given when hand delivered, when deposited with a reputable overnight delivery
service (such as Federal Express) or when deposited in a postal depository
maintained by the United States Postal Service, first class certified mail,
postage prepaid to Lessor or Lessee at the addresses recited in the Preamble to
this Lease, or to such other address as designated in writing by Lessor or
Lessee.

 

33.PARTIAL INVALIDITY.  If any term, covenant, or condition of this Lease or the
application thereof to any person, partnership, association, corporation, or
other entity, is determined to be invalid or unenforceable, the remainder of
this Lease, or the application of such term, covenant, or condition to persons,
partnerships, associations, corporations or other entities other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant, or condition of this Lease shall be valid and be enforced
to the fullest extent permitted by law.

 

34.HEADINGS.  Any headings preceding the text of the sections set forth herein
are inserted solely for convenience and shall not in any way define, limit, or
describe the scope, intent, or meaning of such sections, and such headings shall
not constitute a part of this Lease.

 

35.QUIET ENJOYMENT.  Lessor agrees that Lessee, on payment of the rent and all
other charges provided for in this Lease and Lessee’s fulfillment of all
obligations under the covenants, agreements and conditions of this Lease shall
and may (subject to the exceptions,





11

 

--------------------------------------------------------------------------------

 

reservations, terms and conditions of this Lease, superior mortgages, and
matters of record) peaceably and quietly have, hold and enjoy the Improved
Leased Premises for the Term without interference by or from Lessor or any party
claiming through or under Lessor.





12

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Lease to be executed by persons duly authorized as of the day
and year first above written.

 

 

 

 

 

 

 

LESSOR:

WITNESS:

ORWIG PROPERTY MANAGEMENT

 

CENTER SQUARE, LLC

 

 

 

 

 

 

/s/ Walter Mosteller

By:

/s/ Raymond W. Orwig

 

   Name:

Raymond W. Orwig

 

   Title:

Member

 

 

 

 

By:

/s/ Jenna R. Orwig Tice

 

   Name:

Jenna R. Orwig Tice

 

   Title:

Member

 

 

 

 

 

 

 

LESSEE:

ATTEST/WITNESS:

EMBASSY BANK FOR THE LEHIGH VALLEY

 

 

 

 

 

 

/s/ Judith A. Hunsicker

By:

/s/ David M. Lobach Jr.

 

   Name:

David M. Lobach Jr.

 

   Title:

Chairman, CEO

 





13

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LEGAL DESCRIPTION

(Page 1 of 2}

 

    THE LEGAL DESCRIPTION IS NOT WARRANTED OR GUARANTEED BY SELLER

 

 

PARCEL 1:

 

ALL THAT CERTAIN messuage, tenement and tract of land, situate in the Borough of
Nazareth, County of Northampton and Commonwealth of Pennsylvania, being
designated and
numbered on Plan or Draft of said Borough as Lot Number Two (No. 2)
 described as follows, to wit:

 

BEGINNING at a stone; thence along North Main Street, northward seventy-seven
(77) feet to a post; thence by Lot late of Henry C. Clewell, and now or late of
Andrew J. Schlissler, eastward one hundred and forty (140) feet to a post
thence by Lot late of Theodore Whitesell,
now or late of Dr. Sam G. Beck, southward
seventy-seven (77) feet to a post; thence by Lot late of Andrew G. Kern, now or
 late of Sam G. Beck and Centre Square, westward one hundred and
forty (140) feet to the place of beginning, bounded as follows, to wit:

 

NORTH by lot now or late of Andrew J. Schlissler;

EAST by Lot now or late of Dr. Sam G. Beck;

SOUTH by Lot now or late of Dr. Sam G. Beck and Centre Square; and

WEST by North Main Street.

 

MAP No. J7SE2D Block 9, Lot 9.

 

 

PARCEL 2:

 

ALL THAT CERTAIN messuage, tenement and tract of land, situate in the Borough of
Nazareth, County of Northampton and Commonwealth of Pennsylvania, marked
and designated on Plan or Draft of the said Town of Nazareth as No. 4 North
Main Street, bounded and described as follows, to wit:

 

BEGINNING at a post: thence along the East side of North Main Street northward
seventy (70)
feet to a post; thence by a Lot now or late of Edmund Ricksecker (Lot No. 6)
 eastward three hundred fifty one (351) feet and five (5) inches to a post; thence along a public
alley southward seventy (70) feet to a post; thence by Lot now or late of Gotthold Michael,
Daniel Scheuerman, Lewis
A. Gerlach and Christian Hoebner, westward three hundred fifty-one (351)
feet and five (5) inches to the place of beginning.





14

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LEGAL DESCRIPTION

(Page 2 of 2)

 

EXCEPTING AND RESERVING therefrom all that certain piece or parcel of land
situate
in the Borough of Nazareth, measuring 70.086 feet by 150.73 feet and more fully described
in Deed to John F. Marshall and Susan Mellone Marshall, husband
and wife, and recorded in Deed Book 672 at page 649.

 

MAP No. J7SE2D Block 9, Lot 10.

 

The parcels described above being the same property conveyed by Deed dated April 27, 1990, from Atlantic Financial Savings, F.A. to First Eastern Bank, N.A., and recorded in the
Office of the Recorder of Deeds of Northampton County, Pennsylvania on June 8,
1990, in Deed Book 803, pages 21-24.

 

Following a series of mergers, First Eastern Bank, N.A, is
now known as PNC Bank, National Association.

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:  Purchaser shall have  the
 right to use an updated legal description prepared by
Purchaser’s surveyor in the Deed for the transfer contemplated
by this Agreement, provided  (a) such survey is
prepared by a surveyor licensed in the State in which the Premises are located;
(b) the legal description and survey
are subject to the reasonable approval of Seller: and  (c)
the survey is certified to Seller and signed by the
surveyor, with an original thereof to the provided to Seller.  Any survey
of the Premises desired by Purchaser
shall be the responsibility of Purchaser, at Purchaser’s sole cost and expense.





15

 

--------------------------------------------------------------------------------

 



Picture 1 [emyb-20150903ex1018c59d3g001.jpg]



16

 

--------------------------------------------------------------------------------